Order entered October 4, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00021-CR

                             LUIS JOSE HERRERA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1230982-W

                                          ORDER
        Before the Court is State’s September 24, 2019, motion for second extension of time to

file brief, as well as the State’s October 3, 2019 letter clarifying the motion. We GRANT this

motion and ORDER the State’s brief, received on September 24, 2019, filed as of the date of

this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE